DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Shaughnessy et al. (US PG Pub. 2016/0175122), hereinafter O’Shaughnessy.
Regarding claim 1, O’Shaughnessy discloses an esophageal stent (10), illustrated in Figure 1, comprising an expandable framework (12) having a first end (16), a second end (14), and a central longitudinal axis extending from the first end to the second end, the expandable framework being configured to expand from a radially collapsed configuration to a radially expanded configuration ([0046] & [0047]); and a polymeric outer sleeve (50) disposed radially outward of and spaced apart from a body region (20) of the expandable framework; wherein the expandable framework includes a plurality of anti-migration supports (30) extending radially outward (22) from the body region (20) of the expandable framework toward the polymeric outer sleeve (50), illustrated in Figures 1, 3 and 5D ([0049] & [0062]).
Regarding claim 2, O’Shaughnessy discloses the esophageal stent of claim 1, wherein the expandable framework is configured to self-expand from the radially collapsed configuration to the radially expanded configuration when unconstrained ([0047], Last 2 Lines & [0048], Line 12 – to clarify, it is well known in the art that nitinol is a self-expandable material).
Regarding claims 3 and 5, O’Shaughnessy discloses the esophageal stent of claim 1, wherein the plurality of anti-migration supports (30) extends radially outward from the body region (20) at an oblique angle to the central longitudinal axis, wherein the oblique angle is greater than about 45 degrees and less than 90 degrees, illustrated in Figures 1-4 and 5D ([0051]).
Regarding claim 4, O’Shaughnessy discloses the esophageal stent of claim 3, wherein the plurality of anti-migration supports (30) is angled toward the second end (14) of the expandable framework (12), illustrated in Figures 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy as applied to claim 1 above, and further in view of Folan et al. (US PG Pub. 2018/0125682), as disclosed in the IDS dated 07/30/2021, hereinafter Folan.
Regarding claim 6, O’Shaughnessy discloses the esophageal stent of claim 1, but does not teach the expandable framework including first and second flared regions proximate the first and second ends, respectively; wherein the body region extends from the first flared region to the second flared region.
	However, Folan teaches an esophageal stent (10), illustrated in Figure 1, comprising an expandable framework (12) including a first flared region (24) proximate a first end (20) and second flared region (26) proximate a second end (22), wherein a body region (18) extends from the first flared region (24) to the second flared region (26); the first and second flared regions (24 & 26) act as anti-migration/retention features to prevent the stent from migrating once implanted ([0053]).
	In view of the teachings of Folan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the esophageal stent, of O’Shaughnessy, to comprise first and second flared regions proximate the first and second ends, respectively, wherein the body region extends from the first flared region to the second flared region, in order to act as anti-migration/retention features, thereby preventing the stent from migrating once implanted.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over O’Shaughnessy as applied to claim 1 above, and further in view of Bajgar et al. (US PG Pub. 2002/0133224), hereinafter Bajgar.
Regarding claim 7, O’Shaughnessy discloses the esophageal stent of claim 1, but does not teach the expandable framework being encapsulated within a polymeric covering.
	However, Bajgar teaches a stent (10) comprising an expandable framework (12) encapsulated within a polymeric covering (15), illustrated in Figures 1 and 2; the covering allows for delivery of a local and/or controlled dose of a pharmacological agent to the implantation site once the stent is implanted (Abstract).
	In view of the teachings of Bajgar, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the expandable framework, of the esophageal stent of O’Shaughnessy, to be encapsulated within a polymeric covering, in order to allow for delivery of a local and/or controlled dose of a pharmacological agent to the implantation site once the stent is implanted.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: no prior art, by itself, or in combination with other art, could be found that discloses or fairly teaches an esophageal stent comprising an expandable framework, and a polymeric outer sleeve disposed radially outward of and spaced apart from a body region of the expandable framework; wherein the expandable framework includes a plurality of anti-migration loops extending radially outward from the body region to the polymeric outer sleeve, wherein a base of each of the anti-migration loops forms a hinge with the expandable framework.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774